Title: To George Washington from Benjamin Harrison, 16 February 1781
From: Harrison, Benjamin
To: Washington, George


                        
                            My Dear Sir
                            Philada Feby 16th 1781
                        
                        I arrived at this place five days ago, sent by our Assembly to make application to congress for immediate
                            assistance in men, arms, ammunition cloathing, and was also directed to wait on you on the same subjects; on Wednesday
                            last I laid before a Committee of that body the business I had in charge as fully as it was in my power to do without
                            answers to letters I had written to the Governor of N. Carolina and Gen. Green, requesting of the one the situation of
                            his Government as to the necessaries for carrying on the War, and of the other his wants and a return of what regular
                            troops he had fit for duty, and from whence they came, these letters were written in the most respectful terms and with an
                            assurance that the only motives that actuated me were the general good, however as answers are withheld, I suppose the
                            inquiry was look’d on as improper, tho’ I cannot yet by any means think so. Our assembly on taking a full and accurate
                            view of the Southern War, and of our own Situation, on whom very much of its success depends, are justly alarmed; they
                            find the Country greatly exhausted in the articles of provisions, arms, and military stores of all Kinds, and that there
                            is but little prospect of assistance in these particulars from the adjoining States, except as to provisions from N.
                            Carolina, and even these we have but too much reason to fear will be furnished in but scanty proportion. The greatest part
                            of the ammunition sent to the South went from Virga, by which means we are left with but about 4700 wt of powder of all
                            kinds, and much of that must be worked over before it can be used, several thousand stands of arms have also gone on, but
                            very few of them have been returned, and those in such wretched order that they are useless to us for want of artificers
                            to repair them; from this summary state of the matter you may easily conclude that our own safety forbids us to disfurnish
                            ourselves any farther, as from the frequency of invasions of late we have abundant reason to conclude that the Enemy mean
                            to overrun us when ever opportunity shall offer; but our wants and distresses do not end here, we have still a greater
                            wch seems to be almost insuperable, what men we have in the field are so naked that they can render but little service,
                            many of them have been ordered into winter Quarters, and the remainder must soon follow, unless a supply can be had, every
                            method has been tried by the Assembly and Executive to furnish them but with very little success, not more than 300 Suits
                            of cloaths and about as many blankets have been obtained, tho’ we have made use of impress where it was necessary. The
                            Assembly have passed a Bill for raising 3000 men I think we may expect at least 2500 from the law; but without cloaths
                            &ca they will also be useless, next to congress we look up to you for assistance not doubting but you will do
                            every thing within your line to forward the Service.
                        Since the above Congress have taken into their consideration the subject of the Southern defence, and have
                            agreed on several resolutions, which I understand have been forwarded to you, I hope they will not derange any plans that
                            you may have formed, for you may depend on it less will not save the Southern States. If the supplies expected by congress
                            should arrive to the Eastward we hope you will devise ways to get the proportion assigned us sent on, for without your
                            interposition but little of them will probably fall to our share. I should most certainly have waited on you at Camp if
                            your journey Eastward had not prevented me, where I could have explained our wants and difficulties more fully than I can
                            by letter, but it being impossible for me to wait your return, I use the only method now left, that of inclosing to you
                            the several papers I have with me wch will throw some light on the Subject. I wish you every felicity and success and am
                            with the most perfect Friendship and Esteem Dear Sir your most affect. & obt Sert
                        
                            Benja. Harrison

                        
                    